Myrick, J.:
The petitioner is in the custody of the Chief of Police of the City and County of San Francisco, under a warrant charging a misdemeanor under an act entitled “An Act to regulate and provide for a day of rest in certain cases,” approved April IGtli, 1880. (Stat. 1880, p. 80.)
The act provides that “ it shall be unlawful for any person engaged in the business of baking to engage, or pérmit others in his employ to engage, in the labor of baking, for the purpose of sale, between the hours of 6 o’clock p. Sr. on Saturday and 6 o’clock P. M. on Sunday, except in the setting of sponge preparatory to the night’s work; provided, however, that restaurants, hotels, and boarding-houses may do such baking as is necessary for their own consumption”; and a violation of the act is made a misdemeanor, punishable by fine and imprisonment, or both.
This act is in conflict with § 25, art. iv, of the Constitution, and is therefore void.
“ Section 25. The Legislature shall not pass local or special laws in any of the following enumerated cases, that is to say; * * * * * Second.—For the punishment of crimes and misdemeanors.”
The act purports, according to .its title, to be an act to provide for a day of rest. Instead of pursuing that intent, it goes on to say that certain acts, viz., the labor of baking for the purpose of sale, if performed by certain persons, viz., persons “ engaged in the business of baking for the purpose of sale,” shall constitute a crime, and shall be punished. The employés are not to be punished. This is special legislation. A certain class is selected. As well might it have said, if master carpenters or blacksmiths, or if attorneys having clerks, shall labor or permit employés to labor, they shall be deemed guilty of a misdemeanor and be punished; carpenters or blacksmiths, not master workmen, or attorneys without clerks, may labor at their will. The baking of bread is in itself lawful and necessary. Even if there be authority to restrain the labor on some one day, it must be, if at all, under a general law restraining labor on that day.
Let the petitioner be discharged.
Thornton, J., concurred.